— Order unanimously affirmed without costs. Memorandum: We reject respondent’s contention that Family Court erred in granting the petition requesting an extension of respondent’s placement with the New York State Division for Youth for a period of not more than one year. The court’s determination that the extension of placement would afford respondent resources to meet his present needs, provide him with the counselling necessary to enable him to learn to make appropriate decisions about his life, and serve respondent’s best interests, is supported by a preponderance of the evidence (see, Family Ct Act §§ 355.3, 350.3 [2]; §§ 352.2, 353.3; Matter of Percy H., 159 AD2d 623; Matter of Alan SS., 122 AD2d 306, 307). Further, we reject respondent’s argument that the hearing on the petition to extend his placement was illegal because the presentment agency failed to appear at the hearing (see, Family Ct Act § 355.3 [2]). The governing statute specifically authorizes the New York State Division for Youth and the person with whom respondent has been placed to petition the court to extend a respondent’s placement (see, Family Ct Act § 355.3 [1]). (Appeal from Order of Monroe County Family Court, Kohout, J.— Extend Placement.) Present — Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.